MEMORANDUM **
In these consolidated cases, Pargat Singh, a native and citizen of India, petitions for review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an immigration judge’s decision denying his application for asylum and withholding of removal (03-71564) and the BIA’s order denying his motion to reconsider (04-73467). To the extent we have jurisdiction, it is conferred by 8 U.S.C. § 1252. We review for abuse of discretion the denial of a motion to reconsider. See Oh v. Gonzales, 406 F.3d 611, 612 (9th Cir.2005). We dismiss the petition for review in No. 03-71564, and we dismiss in part and deny in part the petition for review in No. 04-73467.
We lack jurisdiction to review the BIA’s August 31, 1998 order because the neither petition for review is timely as to that order. See Martinez-Serrano v. INS, 94 F.3d 1256,1258 (9th Cir.1996).
We also lack jurisdiction to review Singh’s contention that the BIA should have exercised its sua sponte authority to reconsider its August 31, 1998 order. See Ekimian v. INS, 303 F.3d 1153, 1159 (9th Cir.2002).
The BIA did not abuse its discretion in denying Sigh’s motion to reconsider as untimely because he filed the motion more than four years after the BIA’s underlying decision. See 8 C.F.R. § 1003.2(b)(2) (stating that a motion to reconsider must be filed with the BIA within 30 days after the mailing of the BIA’s decision).
In No. 03-71564, PETITION FOR REVIEW DISMISSED.
In No. 04-73467, PETITION FOR REVIEW DISMISSED in part; DENIED in part.

 This disposition is not appropriate for publication and may not be cited to or by the *192courts of this circuit except as provided by 9th Cir. R. 36-3.